DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/169500, filed on 10/24/2018. Claims 1-20 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 8, 13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1 641 698 to Vaentaenen et al (henceforth referred to as Vaentaenen).
Regarding claims 1-2, 4, 8, 13, 20, Vaentaenen discloses an elevator traction system, comprising: 
a car side wheel train (i.e. Fig. 1, ref. 11-13); 
a transition wheel train (i.e. Fig. 1, ref. 9-10); 
a counter weight side wheel train (i.e. Fig. 1, ref. 6-8); 
a rope (i.e. Fig. 1, ref. 4) comprising a first end (i.e. Fig. 1, ref. 14) and a second end (i.e. Fig. 1, ref. 5) that are fixed to the top of a hoistway, the rope passing through the car side wheel train, the transition wheel train, and the counter weight wheel train sequentially, 

Wherein spin axes of the first sheave and the third sheave are arranged to be collinear (i.e. Fig. 1, ref. 11 and 13). 
Wherein the spin axes of the first sheave and the third sheave are arranged on a horizontal center line (i.e. Fig. 1, ref. 11 and 13 is at the center of ref. 2) of the top of the car. 
Wherein the transition wheel train comprises a first transition sheave (i.e. Fig. 1, ref. 9) and a second transition sheave (i.e. Fig. 1, ref. 10) that are disposed separately at the top of the hoistway. 
Wherein the counter weight side wheel train comprises a fourth sheave (i.e. Fig. 1, ref. 6) and a sixth sheave (i.e. Fig. 1, ref. 8) that are disposed at the top of the counter weight (i.e. Fig. 1, ref. 3) and a fifth sheave (i.e. Fig. 1, ref. 7) that is disposed at the top of the hoistway. 
An elevator system (i.e. Fig. 1), comprising the elevator traction system according to claim 1. 

Claim(s) 1-2, 5-6, 13, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 102 398 830 to Haicai Tan et al (henceforth referred to as Haicai Tan).

a car side wheel train (i.e. Fig. 1, ref. 52, 54, 7); 
a transition wheel train (i.e. Fig. 1, ref. 2); 
a counter weight side wheel train (i.e. Fig. 1, ref. 31, 32, 1); 
a rope (i.e. Fig. 1, ref. 9) comprising a first end (i.e. Fig. 1, ref. 11) and a second end (i.e. Fig. 1, ref. 10) that are fixed to the top of a hoistway, the rope passing through the car side wheel train, the transition wheel train, and the counter weight wheel train sequentially, 
the car side wheel train comprising a first sheave (i.e. Fig. 1, ref. 52) and a third wheel (i.e. Fig. 1, ref. 54) that are fixed to the top of a car (i.e. Fig. 1, ref. 6) of and a second sheave (i.e. Fig. 1, ref. 7) that is fixed to the top of the hoistway, wherein the first sheave and the third sheave are arranged to be parallel to each other and perpendicular to the second sheave (i.e. Fig. 1, 52, 54, 7). 
Wherein spin axes of the first sheave and the third sheave are arranged to be collinear (i.e. Fig. 1, ref. 52 and 54). 
Wherein the spin axis of the second sheave is arranged on a longitudinal center line of the top of the car (i.e. Fig. 1, ref. 7 is arranged above the car, ref. 6, along a center of the car).
Wherein a first side of the second sheave is located right above a second side of the first sheave such that a rope section between the first sheave and the second sheave is kept vertical, and/or a second side of the second sheave is located right above a first side of the third sheave, such that a rope section between the second sheave and the third sheave is kept vertical (i.e. Fig. 1, ref. 52, 54, 7). 

Wherein the fourth, fifth and sixth sheave are located in the same plane (i.e. Fig. 1, ref. 21, 32, 1). 
An elevator system (i.e. Fig. 1), comprising the elevator traction system according to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 641 698 to Vaentaenen et al in view of US Patent Application Publication No. 2011/0042169 to Faletto  (henceforth referred to as Faletto). 
Regarding claims 3, 7, and 16, Vaentaenen does not specifically teach guide rails nor spandrel girders. However, these are common structures within the elevator art and are not novel to the invention. For example, Faletto teaches an elevator traction system comprising first and third sheaves of a car side wheel train (i.e. Fig. 2, pulleys underneath the car, ref. 4) and an upper second sheave (i.e. Fig. 2, ref. 13 or 23) of the car side wheel train that is 
Therefore, it would have been obvious to one of ordinary skill in the art to install the car and counterweight guide rails and the spandrel girder as taught in Faletto in the elevator traction system as taught in Vaentaenen to support the vertical travel of the car and counterweight and there would have been reasonable expectation of success. 

Claims 3, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102 398 830 to Haicai Tan et al in view of US Patent Application Publication No. 2011/0042169 to Faletto . 
Regarding claims 3, 7, and 16, Haicai Tan does not specifically teach guide rails nor spandrel girders. However, these are common structures within the elevator art and are not novel to the invention. For example, Faletto teaches an elevator traction system comprising first and third sheaves of a car side wheel train (i.e. Fig. 2, pulleys underneath the car, ref. 4) and an upper second sheave (i.e. Fig. 2, ref. 13 or 23) of the car side wheel train that is perpendicularly positioned relative to the first and third sheaves and fourth and sixth sheaves (i.e. Fig. 2, sheaves on top of the counterweight, ref. 5) of a counterweight side wheel train and 
Therefore, it would have been obvious to one of ordinary skill in the art to install the car and counterweight guide rails and the spandrel girder as taught in Faletto in the elevator traction system as taught in Haicai Tan to support the vertical travel of the car and counterweight and there would have been reasonable expectation of success. 

Allowable Subject Matter
Claims 9-12, 15, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2008/0121469 to Fischer teaches an elevator system with a perpendicular second sheave of a car side wheel train;
US Patent Application Publication No. 2013/0327596 to Fargo et al teaches an elevator system with a perpendicular second sheave of a car side wheel train.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654